          Case 1:15-cr-00046-NONE-SKO Document 264 Filed 09/03/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           NO. 1:15-CR-00046-NONE-SKO

12                                Plaintiff,             ORDER SEALING EXHIBIT 5 TO
                                                         GOVERNMENT’S RESPONSE TO DEFENDANT’S
13                          v.                           SUPPLEMENTAL DECLARATIONS

14   LANCE AARON WILSON,

15                                Defendant.

16

17

18          Pursuant to Local Rule 141(b) and based upon the representation contained in the Government’s
19 Request to Seal, IT IS HEREBY ORDERED that the Government’s Exhibit 5 to Government’s

20 Response to Defendant’s Supplemental Declaration pertaining to defendant Lance Wilson, be SEALED

21 until further order of this Court.

22          It is further ordered that electronic access to the sealed documents shall be limited to the United
23 States and counsel for the defendant.

24          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
25 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

26 the Government’s Request, sealing the Government’s Exhibit 5 to Government’s Response to
27 Defendant’s Supplemental Declaration serves a compelling interest. The Court further finds that, in the

28 absence of sealing, the compelling interests identified by the government would be harmed. In light of


      ORDER SEALING DOCUMENTS AS SET FORTH IN            1
30    GOVERNMENT’S NOTICE
         Case 1:15-cr-00046-NONE-SKO Document 264 Filed 09/03/20 Page 2 of 2

 1 the the Government’s Request to Seal, the Court further finds that there are no additional alternatives to

 2 sealing Exhibit 5 that would adequately protect the compelling interests identified by the government.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    September 3, 2020
                                                      UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      ORDER SEALING DOCUMENTS AS SET FORTH IN           2
30    GOVERNMENT’S NOTICE
